Case 3:19-cv-00001-CAB-AHG Document 113 Filed 10/30/19 PageID.2916 Page 1 of 7



   1   DAVID S. STEUER, CA Bar No. 127059
       dsteuer@wsgr.com
   2   MICHAEL B. LEVIN, CA Bar No. 172329
       mlevin@wsgr.com
   3   MAURA L. REES, CA Bar No. 191698
       mrees@wsgr.com
   4   WILSON SONSINI GOODRICH & ROSATI P.C.
       650 Page Mill Road
   5   Palo Alto, California 94304-1050
       Telephone: (650) 493-9300
   6
       LUCY YEN, CA Bar No. 224559
   7   lyen@wsgr.com
       WILSON SONSINI GOODRICH & ROSATI P.C.s
   8   1301 Avenue of the Americas, 40th Floor
       New York, New York 10019-6022
   9   Telephone: (212) 999-5800
 10    NATALIE J. MORGAN, CA Bar No. 211143
       nmorgan@wsgr.com
 11    WILSON SONSINI GOODRICH & ROSATI P.C.
       12235 El Camino Real
 12    San Diego, California 92130-3002
       Telephone: (858) 350-2300
 13
       Attorneys for Defendants and Counterclaimants
 14    InterDigital, Inc. et al.
 15
 16                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
 17                                 SAN DIEGO DIVISION
 18    U-BLOX AG, U-BLOX SAN DIEGO,     )              No.: 19-cv-00001-CAB-AHG
       INC., AND U-BLOX AMERICA, INC.,  )
 19                                     )              JOINT MOTION FOR
 20                   Plaintiffs,       )              EXTENSION OF TIME
            v.                          )
 21                                     )
       INTERDIGITAL, INC.; INTERDIGITAL )
 22    COMMUNICATIONS, INC.;            )
       INTERDIGITAL TECHNOLOGY          )
 23    CORPORATION; INTERDIGITAL        )
 24    PATENT HOLDINGS, INC. ;          )
       INTERDIGITAL HOLDINGS, INC.; and )
 25    IPR LICENSING, INC.,             )
                                        )
 26                   Defendants.       )
 27                                     )

 28


       JOINT MOTION FOR EXTENSION OF TIME                     CASE NO.: 19-cv-00001-CAB-AHG
Case 3:19-cv-00001-CAB-AHG Document 113 Filed 10/30/19 PageID.2917 Page 2 of 7



   1          Plaintiffs and Counter-defendants u-blox AG, u-blox San Diego, Inc., and u-
   2   blox America, Inc. (“u-blox”), and Defendants and Counterclaimants InterDigital,
   3   Inc., InterDigital Communications, Inc., InterDigital Technology Corporation,
   4   InterDigital Patent Holdings, Inc., InterDigital Holdings, Inc., and IPR Licensing,
   5   Inc. (“InterDigital”) (collectively, the “Parties”) hereby jointly move to extend the
   6   deadline to contact the Court regarding potential discovery disputes arising out of
   7   the Parties’ respective responses to outstanding Requests for Production and
   8   Interrogatories from October 31, 2019 to November 7, 2019.
   9          On Monday, September 16, 2019, the Parties served the following discovery
 10    responses: (i) Amended Response to Defendants’ First Set of Requests for
 11    Production to Plaintiffs; (ii) Supplemental Responses to Defendants’ First Set of
 12    Interrogatories to Plaintiffs; (iii) Defendants’ Supplemental and Amended
 13    Responses and Objections to Plaintiffs u-blox AG, u-blox San Diego, Inc., and u-
 14    blox America, Inc.’s First Set of Requests for Production; and (iv) Defendants’
 15    Supplemental Responses and Objections to Plaintiff u-blox AG, u-blox San Diego,
 16    Inc., and u-blox America, Inc.’s First Set of Interrogatories to Defendants.
 17           Pursuant to the Civil Pretrial Procedures of Magistrate Judge Allison H.
 18    Goddard, the Parties must raise disputes arising out of these discovery responses by
 19    45 days after service of the discovery response in dispute. The Parties request that
 20    the deadline to raise with the court discovery disputes arising out of any of the
 21    aforementioned discovery responses be extended from October 31, 2019 to
 22    November 7, 2019.
 23           Since the discovery responses were served on September 16, the Parties have
 24    diligently sought to resolve the discovery disputes that arose thereunder and have
 25    resolved several such disputes.1 However, despite their best efforts, some disputes
 26
 27
       1
        Specifically, the parties have held meet and confer teleconferences on September
 28
       27 and October 21, and exchanged over a dozen written communications, including
                                               -1-
       JOINT MOTION FOR EXTENSION OF TIME                         CASE NO.: 19-cv-00001-CAB-AHG
Case 3:19-cv-00001-CAB-AHG Document 113 Filed 10/30/19 PageID.2918 Page 3 of 7



   1   remain unresolved. The Parties are committed to resolving these remaining disputes
   2   without the need for court intervention and request an additional week to continue
   3   meeting and conferring to accomplish this goal. The proposed amended deadline
   4   will not affect the schedule of this case or any other deadlines set by the Court.
   5   Accordingly, good cause exists to extend this deadline.
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
       lengthy letters on September 23, September 24, September 27, October 1, October
 28    9, October 14, October 18, and October 24.
                                              -2-
       JOINT MOTION FOR EXTENSION OF TIME                         CASE NO.: 19-cv-00001-CAB-AHG
Case 3:19-cv-00001-CAB-AHG Document 113 Filed 10/30/19 PageID.2919 Page 4 of 7



   1   Dated: October 30, 2019              Respectfully submitted,
   2
                                            WILSON SONSINI GOODRICH & ROSATI
   3                                        Professional Corporation
   4                                        By: /s/ Lucy Yen
   5
                                            Lucy Yen
   6                                        lyen@wsgr.com
   7                                        WILSON SONSINI GOODRICH & ROSATI
                                            1301 Avenue of the Americas, 40th Floor
   8                                        New York, NY 10019-6022
   9                                        Telephone: (212) 999-5800
 10                                         David S. Steuer
 11                                         dsteuer@wsgr.com
                                            Michael B. Levin
 12                                         mlevin@wsgr.com
 13                                         Maura L. Rees
                                            mrees@wsgr.com
 14                                         WILSON SONSINI GOODRICH & ROSATI
 15                                         650 Page Mill Road
                                            Palo Alto, California 93404-1050
 16                                         Telephone: (650) 493-9300
 17
                                            Natalie J. Morgan
 18                                         nmorgan@wsgr.com
 19                                         WILSON SONSINI GOODRICH & ROSATI
                                            Professional Corporation
 20                                         12235 El Camino Real
 21                                         San Diego, California 92130-3002
                                            Telephone: (858) 350-2300
 22
 23                                         Counsel for Defendants and Counterclaim
                                            Plaintiffs InterDigital, Inc., InterDigital
 24
                                            Communications, Inc., InterDigital
 25                                         Technology Corporation, InterDigital Patent
                                            Holdings Inc., InterDigital Holdings, Inc., and
 26
                                            IPR Licensing, Inc.
 27
 28
                                             -3-
       JOINT MOTION FOR EXTENSION OF TIME                      CASE NO.: 19-cv-00001-CAB-AHG
Case 3:19-cv-00001-CAB-AHG Document 113 Filed 10/30/19 PageID.2920 Page 5 of 7



   1                                        SHEPPARD, MULLIN, RICHTER &
                                            HAMPTON LLP
   2
   3                                        By: /s/ Patrick M. McGill
   4                                        Daniel L. Brown
   5                                        SHEPPARD MULLIN RICHTER &
                                            HAMPTON LLP
   6                                        30 Rockefeller Plaza
   7                                        New York, New York 10112
                                            Telephone: (212) 653-8700
   8
   9                                        Stephen S. Korniczky
                                            Martin R. Bader
 10                                         Matthew W. Holder
 11                                         Ericka K. Schultz
                                            Ryan P. Cunningham
 12                                         Patrick M. McGill
 13                                         SHEPPARD MULLIN RICHTER &
                                            HAMPTON LLP
 14                                         12275 El Camino Real, Suite 200
 15                                         San Diego, CA 92130
                                            Telephone: (858) 720-8900
 16
 17                                         Counsel for Plaintiffs and Counterclaim
                                            Defendants u-blox AG, u-blox San Diego, Inc.,
 18                                         and u-blox America, Inc.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             -4-
       JOINT MOTION FOR EXTENSION OF TIME                     CASE NO.: 19-cv-00001-CAB-AHG
Case 3:19-cv-00001-CAB-AHG Document 113 Filed 10/30/19 PageID.2921 Page 6 of 7



   1                                 SIGNATURE ATTESTATION
   2
              I, Lucy Yen, hereby attest that I obtained the concurrence of Patrick M.
   3
       McGill in filing this document. I declare under penalty of the laws of the United
   4
   5   States that the foregoing is true and correct.
   6
              Executed this 30th day of October 2019 at New York, NY.
   7
   8
   9   Dated: October 30, 2019                 Respectfully submitted
 10
                                               WILSON SONSINI GOODRICH & ROSATI
 11                                            Professional Corporation
 12
                                               By: /s/ Lucy Yen
 13                                                Lucy Yen
 14                                            Counsel for Defendants and Counterclaim
 15                                            Plaintiffs InterDigital, Inc., InterDigital
                                               Communications, Inc., InterDigital
 16                                            Technology Corporation, InterDigital Patent
 17                                            Holdings Inc., InterDigital Holdings, Inc.,
                                               and IPR Licensing, Inc.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 -5-
       JOINT MOTION FOR EXTENSION OF TIME                         CASE NO.: 19-cv-00001-CAB-AHG
Case 3:19-cv-00001-CAB-AHG Document 113 Filed 10/30/19 PageID.2922 Page 7 of 7



   1                                 CERTIFICATE OF SERVICE
   2          The undersigned hereby certifies that a true and correct copy of the above and
   3   foregoing document has been served on October 30, 2019, to all counsel of record
   4   who are deemed to have consented to electronic service via the Court’s CM/ECF
   5   system per Civil Local Rule 5.4. Any other counsel of record will be served by
   6   electronic mail, facsimile and/or overnight delivery.
   7
   8                                          By: /s/ Lucy Yen
                                                  Lucy Yen
   9
 10                                           Counsel for Defendants and Counterclaim
                                              Plaintiffs InterDigital, Inc., InterDigital
 11                                           Communications, Inc., InterDigital
 12                                           Technology Corporation, InterDigital Patent
                                              Holdings Inc., InterDigital Holdings, Inc.,
 13                                           and IPR Licensing, Inc.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                -6-
       JOINT MOTION FOR EXTENSION OF TIME                        CASE NO.: 19-cv-00001-CAB-AHG
